  Case: 1:18-cv-03550 Document #: 74-1 Filed: 02/27/19 Page 1 of 14 PageID #:330




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



ELIZABETH AGUILERA, individually and                   Case No. 1:18-cv-03550
on behalf of herself and all others similarly
situated,                                              Hon. Edmond E. Chang
               Plaintiff,
                                                  [PROPOSED] STIPULATED ORDER RE:
       vs.                                        DISCOVERY OF ELECTRONICALLY
                                                  STORED INFORMATION AND PAPER
NuWave, LLC,                                      DOCUMENTS
               Defendant.



       1.      PURPOSE

       This Order will govern discovery of electronically stored information (“ESI”) and paper

documents in the above-captioned case.

       2.      COOPERATION

       The parties are aware of the importance the Court places on cooperation and commit to

cooperate in good faith throughout the matter regarding discovery of ESI.

       3.      LIAISON

       The parties have identified liaisons to each other who are and will be knowledgeable

about and responsible for discussing their respective ESI. Each e-discovery liaison will be, or

have access to those who are, knowledgeable about the technical aspects of e-discovery,

including the location, nature, accessibility, format, collection, search methodologies, and

production of ESI in this matter. The parties will rely on the liaisons, as needed, to confer about

ESI and to help resolve disputes without court intervention.
    Case: 1:18-cv-03550 Document #: 74-1 Filed: 02/27/19 Page 2 of 14 PageID #:330




            4.      PRESERVATION

            The parties have discussed their preservation obligations and needs and agree that

preservation of potentially relevant ESI will be reasonable and proportionate. To reduce the

costs and burdens of preservation and to ensure proper ESI is preserved, the parties agree that all

ESI in each party’s respective possession, custody or control as of the date this litigation was

commenced will be, and is being, preserved.

            The parties will exchange and discuss a list of the types of ESI they believe should be

preserved and the custodians, or general job titles or descriptions of custodians, for whom they

believe ESI should be preserved.

            The parties shall add or remove custodians as reasonably necessary.

            The parties agree to take reasonable steps to preserve records in a form that will permit

the collection and production of Metadata that is necessary to fulfill their agreement on the form

of production, referenced in Appendix A. Notwithstanding the foregoing, the parties agree that

they may conduct non-ESI collection they believe is appropriate to locate ESI they can

specifically identify without an ESI search (i.e. patents, manufacturing specifications, user

manuals, marketing materials, testing documents, and warranty documents), and acknowledge

that certain metadata fields may not be preserved through such non-ESI collection. The parties

will use their best effort to preserve all metadata and will produce the metadata for all ESI

(including non-ESI collection electronic documents) in the same format, to allow the receiving

party to easily identify any metadata fields that were lost during collection. To the extent a

receiving party reasonably believes that the complete metadata for any ESI produced via non-

ESI collection is discoverable in accordance with Fed. R. Civ. P. 26, the receiving party may

request that the producing party locate and produce the file with the complete metadata for such



000001/01149972_1
                                                    2
   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                AND PAPER DOCUMENTS
    Case: 1:18-cv-03550 Document #: 74-1 Filed: 02/27/19 Page 3 of 14 PageID #:330




file, and the producing party shall meet and confer in good faith to agree upon such production.

            5.      SEARCH AND TIME FRAME FOR SEARCHES

            The parties agree that in responding to an initial Fed. R. Civ. P. 34 request, or earlier if

appropriate, they will meet and confer about search terms and other methods to search ESI in

order to identify ESI that is subject to production in discovery and filter out ESI that is not

subject to discovery. Pursuant to their duty to cooperate and to reduce the burden in filtering out

ESI that is not subject to discovery, the parties will work together to agree on targeted search

terms that target responsive ESI, including search terms translated into any relevant foreign

language(s). To the extent necessary, the parties will modify search terms based on hit results to

tailor the search terms appropriately. Such modification may include the right to add a search

term(s) to ensure that responsive and relevant documents are produced. The parties agree that an

agreement to run search terms is not an agreement to produce every document that hits on every

search term.

            6.      PRODUCTION FORMATS

            General Agreement

            The parties agree to produce documents in native or TIFF image file format, as detailed

below. If particular documents warrant a different format, the parties will cooperate regarding

the mutually acceptable production of such documents in an alternative format. A party that

receives a document produced in TIFF or other format may make a reasonable request to receive

the document in its native format.

            The parties agree to continue to meet and confer about the production formats as

necessary.




000001/01149972_1
                                                      3
   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                AND PAPER DOCUMENTS
    Case: 1:18-cv-03550 Document #: 74-1 Filed: 02/27/19 Page 4 of 14 PageID #:330




            Production of Certain Files in Native Format

            Unredacted Excel documents or spreadsheets; unredacted PowerPoint documents or

presentations containing animation, video, or sound; and audio or video files shall be produced in

native format.

            Microsoft Word or other word-processing documents that contain tracked changes or

comments may be produced in native format. Alternatively, at the producing party’s option, they

may be produced as TIFF images, as long as they contain the tracked changes and comments

contained in the original.

            Structured Data

            The parties will meet and confer regarding the production of structured data as needed.

            Image File Production Requirements

            Document images will be provided as single-page TIFF format, using Group 4

compression with at least 300 dots per inch (“dpi”) resolution. Images may be reduced by up to

10% to allow for a dedicated space for page numbering and other endorsements of documents.

Images will be in black and white, unless color is necessary to understand the meaning of the

document.

            All production items will be provided with a delimited data file or "load file," which will

include both an image cross-reference load file (such as an Opticon file) as well as a metadata

(.dat) file with the metadata fields identified below on the document level to the extent available.

The load file must reference each TIFF in the corresponding production. The total number of

documents referenced in a production's data load file should match the total number of

designated document breaks in the Image Load files in the production.




000001/01149972_1
                                                     4
   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                AND PAPER DOCUMENTS
    Case: 1:18-cv-03550 Document #: 74-1 Filed: 02/27/19 Page 5 of 14 PageID #:330




            Each page of a document will be electronically saved into an image file. If a document is

more than one page, the unitization of the document and any attachments will be maintained as it

existed in the original form and reflected in the load file. The parties will make their best efforts

to unitize documents correctly.

            Bates Numbering

            All images must be assigned a Bates number that must always (1) be unique across the

entire document production; (2) maintain a constant prefix and length (ten-digits and 0-padded)

across the entire production; (3) contain no special characters or embedded spaces, except

hyphens or underscores; (4) be sequential within a given document; and (5) identify the

producing party. To the extent reasonably practicable, the Bates number must also maintain

consistent numbering across a family of documents. If a Bates number or set of Bates numbers is

skipped in a production, the producing party will so note in a cover letter or production log

accompanying the production. The producing party will brand all TIFF images at a location that

does not obliterate or obscure any part of the underlying images.

            Metadata Production Requirements

            The parties agree to provide the metadata fields for all ESI produced, to the extent such

metadata exists, as noted above and described in Appendix A. The parties agree to continue to

meet and confer as needed regarding metadata fields.

            Confidentiality Designations

            If a particular paper document or ESI item qualifies for confidential treatment pursuant to

any applicable federal, state, or common law (e.g., Personally Identifiable Information), or to the

terms of a protective order entered by the Court in this case or a confidentiality stipulation

entered into by the parties, the designation shall be branded on the document’s image at a



000001/01149972_1
                                                     5
   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                AND PAPER DOCUMENTS
    Case: 1:18-cv-03550 Document #: 74-1 Filed: 02/27/19 Page 6 of 14 PageID #:330




location that does not obliterate or obscure any part of the underlying images. To the extent

reasonably possible, this designation also should be included in the appropriate data field in the

load file. Failure to comply with the procedures set forth in this Order, any protective order or

confidential order, or any confidential stipulation shall not waive any protection or confidential

treatment.

            De-Duplication

            A party is only required to produce a single copy of a responsive document. Parties may

globally de-duplicate stand-alone documents or entire document families using hash value

matching (such as MD5 or SHA-1 values). ESI that is not an exact duplicate may not be

removed. To the extent the parties de-duplicate stand-alone electronic documents against an e-

mail attachment, the attachment to the e-mail must be the document that is produced. If duplicate

responsive documents are removed prior to production, the metadata of the produced documents

will, to the extent reasonably possible, include the metadata of the removed documents (such as

the names of everyone who had those documents prior to de-duplication).

            Production of Emails

            Parent-child relationships (the association between emails and attachments) will be

preserved, and attachments to e-mails will not be eliminated from the parent e-mail. Email

attachments will be consecutively produced with the parent email, and families will be associated

using attachment range metadata.

            Production of Paper Documents

            A party may make paper documents available for inspection and copying in accordance

with Fed. R. Civ. P. 34 or, additionally or alternatively, OCR paper documents if it chooses.

Where OCR is used, the parties agree the following information shall be produced in the load file



000001/01149972_1
                                                   6
   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                AND PAPER DOCUMENTS
    Case: 1:18-cv-03550 Document #: 74-1 Filed: 02/27/19 Page 7 of 14 PageID #:330




accompanying production of paper documents: (a) BegBates, (b) EndBates, (c) BegAttach, (d)

EndAttach, (e) Custodian, (f) Confidentiality, and (g) Redacted (YIN). Additionally, the

producing party will identify the bates number range(s) of any paper documents produced.

            Paper documents should be logically unitized for production to the extent reasonably

practicable. Therefore, when scanning paper documents for production, distinct documents shall

not be merged into a single record and single documents shall not be split into multiple records.

            Where the documents were organized into groups, such as folders, clipped bundles, and

binders, this structure shall be maintained and provided in the load file to the extent reasonably

practicable. The relationship among the documents in a folder or other grouping should be

reflected in proper coding of the beginning and ending document and attachment fields to the

extent reasonably practicable. The parties will make their best efforts to unitize documents

correctly.

            Where a document, or a document group, such as folder, clipped bundle, or binder, has an

identification spine or other label, the information on the label shall be scanned and produced as

the first page of the document or grouping.

            The parties will utilize best efforts to ensure that paper records for a particular document

custodian are produced in consecutive Bates stamp order.

            7.      DOCUMENTS PROTECTED FROM DISCOVERY

            Non-Waiver of Protection

            Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-

protected document, whether inadvertent or otherwise, is not a waiver of privilege or protection

from discovery in this case or in any other federal or state proceeding. For example, the mere

production of privileged or work-product-protected documents in this case as part of a mass



000001/01149972_1
                                                      7
   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                AND PAPER DOCUMENTS
    Case: 1:18-cv-03550 Document #: 74-1 Filed: 02/27/19 Page 8 of 14 PageID #:330




production is not itself a waiver in this case or in any other federal or state proceeding. Nothing

in this paragraph shall require a party to produce documents that are protected from disclosure.

This paragraph shall be interpreted to provide the greatest protection allowed by Federal Rule of

Evidence 502, or otherwise permitted by law.

            Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a

review of documents, ESI or information (including metadata) for relevance, responsiveness

and/or segregation of privileged and/or protected information before production.

            Redactions

            Any redactions made by a party shall be identified as redacted within the “REDACTED”

metadata field, and all redactions shall be logged on the privilege log with a notation stating the

reason for the redaction. Each party reserves the right to object to any redaction and to seek an

order from the Court requiring the producing party to produce an unredacted version after

meeting and conferring in an attempt to agree to removal of the redaction.

            Privilege Logs

            Communications involving trial counsel that post-date the filing of the complaint need

not be placed on a privilege log. The parties agree to meet and confer to address undue burden

related to this requirement. The privilege log will be produced within 30 days of substantial

completion of the parties’ document production, and supplemented if necessary thereafter.

            “Clawback” of Documents

            Any party that inadvertently discloses or produces a document or ESI that it considers

privileged or otherwise protected from discovery will give written notice to the receiving party,

identifying the document or ESI in question, the asserted privilege or protection, and the grounds

therefor.



000001/01149972_1
                                                      8
   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                AND PAPER DOCUMENTS
    Case: 1:18-cv-03550 Document #: 74-1 Filed: 02/27/19 Page 9 of 14 PageID #:330




            Upon receipt of notice of the assertion of privilege or protection over produced

documents or ESI, the receiving party will:

            (a) to whatever extent it contests the assertion of privilege or protection, promptly so

notify the producing party, and maintain the contested documents and ESI in confidence pending

resolution of the contest by the parties or the Court; and

            (b) to whatever extent the receiving party does not contest the assertion of privilege or

protection, promptly certify in writing to the producing party that it has returned or destroyed the

applicable document(s) and/or ESI, and has made reasonably diligent efforts to identify and

destroy each copy thereof and all information derived therefrom (normally reasonable diligence

will not include disaster recovery media).

            In the event of a contested assertion of privilege or protection over produced documents

that cannot be resolved amicably after meeting and conferring in good faith, the party asserting

the privilege must bring the contest to the attention of the Court by motion.

            8.      MODIFICATION

            This Stipulated Order may be modified by a Stipulated Order of the parties or by the

Court for good cause shown.

            IT IS SO STIPULATED, through Counsel of Record.

DATED: February 27, 2019
                                             /s/ Melissa S. Weiner
                                             Melissa S. Weiner, Esq.
                                             PEARSON, SIMON & WARSHAW, LLP
                                             800 LaSalle Avenue
                                             Suite 2150
                                             Minneapolis, MN 55402
                                             Telephone: (612) 389-0600
                                             Facsimile: (612) 389-0610




000001/01149972_1
                                                    9
   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                AND PAPER DOCUMENTS
   Case: 1:18-cv-03550 Document #: 74-1 Filed: 02/27/19 Page 10 of 14 PageID #:330




                                    /s/ Jeff Ostrow
                                    Jeff Ostrow, Esq.
                                    Jonathan M. Streisfeld, Esq.
                                    KOPELOWITZ OSTROW FERGUSON
                                    WEISELBERG GILBERT
                                    One W. Las Olas Blvd.
                                    Suite 500
                                    Fort Lauderdale, FL 33301
                                    Telephone: (954) 525-4100
                                    Facsimile: (954) 525-4300

                                    /s/ Hassan A. Zavareei
                                    Hassan A. Zavareei, Esq.
                                    TYCKO & ZAVAREEI LLP
                                    1828 L Street, NW
                                    Suite 1000
                                    Washington, DC 20036
                                    Telephone: (202) 973-0900
                                    Facsimile: (202) 973-0950

                                    /s/ Douglas A. Millen
                                    Douglas A. Millen, Esq.
                                    Robert J Wozniak, Esq.
                                    Brian M Hogan, Esq.
                                    FREED KANNER LONDON & MILLEN LLC
                                    2201 Waukegan Road
                                    Suite 130
                                    Bannockburn, IL 60015
                                    Telephone: (224) 632-4500
                                    Facsimile: (224) 632-4521

                                    Attorneys for Plaintiff

DATED: February 27, 2019

                                    /s/ Robert J. Palmersheim
                                    Robert J. Palmersheim, Esq.
                                    Anand C. Mathew, Esq.
                                    PALMERSHEIM & MATHEW LLP
                                    401 N. Franklin Street, Suite 4S
                                    Chicago, IL 60654
                                    Telephone: (312) 319-1791

                                    Attorneys for Defendant




000001/01149972_1
                                           10
   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                AND PAPER DOCUMENTS
   Case: 1:18-cv-03550 Document #: 74-1 Filed: 02/27/19 Page 11 of 14 PageID #:330




            IT IS ORDERED that the foregoing stipulation is approved.

Dated: _____________, 2019

                                                      ___________________________
                                                      HON. EDMOND E. CHANG
                                                      United States District Judge




000001/01149972_1
                                                 11
   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                AND PAPER DOCUMENTS
   Case: 1:18-cv-03550 Document #: 74-1 Filed: 02/27/19 Page 12 of 14 PageID #:330




                                       APPENDIX A
                             ESI PRODUCTION METADATA FIELDS

Metadata from Email:

            Email Subject (SUBJECT)

            Email Author (FROM)

            Email Recipient (TO)

            Email CC (CC)

            Email BCC (BCC)

            Email Received Date (DATERCVD)

            Email Received Time (TIMERCVD)

            Email Sent Date (DATESENT) (mm/dd/yyyy)

            Email Sent Time (TIMESENT)

            Email Categories (CATEGORIES)

            Email Conversation Thread Text

            Hash Value (MSGID)

            Outlook Calendar Appointment Start Time (OL_CAL_START)

            Outlook Calendar Appointment Creation Time (OL_CREATIONTIME)

            Outlook Calendar Appointment Delivered Time (OL_DELIVER_TIME)

            Outlook Calendar Appointment Sent Time (OL_SENT)

            Outlook Type (Type of Outlook item, e.g. email, note, calendar item, contact)


Metadata from Electronic Files:

            File Name (TITLE)

            File Author (AUTHOR)

            File Type (FILETYPE)



000001/01149972_1
                                                    12
   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                AND PAPER DOCUMENTS
   Case: 1:18-cv-03550 Document #: 74-1 Filed: 02/27/19 Page 13 of 14 PageID #:330




            File Manager

            File Created Date (DATECRTD) (mm/dd/yyyy)

            File Created Time (TIMCRTD)

            File Last Modified Date (LASTMODD) (mm/dd/yyyy)

            File Last Modified Time (LASYMODT)

            File Extension

            Modified By (MODIFIEDBY)

Data for both Email and Electronic Files:

            Custodian (CUSTODIAN)

            Source (SOURCE)

            Original Path (FILEPATH)

            MD5 Hash (HASHVALUE)

            Native File Link (NATIVEFILELINK)

            File Path (TEXTPATH)

            Redacted (REDACTED)

            To the extent reasonably available, the “Custodian,” “Source” or “Original Path” field with respect
            to ESI gathered from an individual’s hard drive will provide metadata sufficient to identify the
            individual custodian from whose hard drive such ESI has been gathered

For all documents (for example, email) that contain an attachment, to the extent available, the
following fields should be produced as part of the metadata load file to provide the parent/child or
parent/sibling relationship:

            Production Number Begin (BEGBATES)

            Production Number End (ENDBATES)

            PARENTBATES (PARENTID)

            ATTACHBATES (ATTACHID)

            Production Attachment Range Number Begin (BEGATTACH)

            Production Attachment Range Number End (ENDATTACH)

            Attachment Name (ATTACHNAME)

            Production Doc Page Count (PGCOUNT)


000001/01149972_1
                                                        13
   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                AND PAPER DOCUMENTS
   Case: 1:18-cv-03550 Document #: 74-1 Filed: 02/27/19 Page 14 of 14 PageID #:330




            File Size (FILESIZE)

            Application (APPLICAT)

            Number of Attachments (ATTACHCOUNT)




000001/01149972_1
                                              14
   [PROPOSED] STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                AND PAPER DOCUMENTS
